Citation Nr: 1625905	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO. 10-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1974 to July 1978. The Veteran died in February 2009, and the Appellant is his surviving spouse.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from a decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), including a June 2009 decision denying the Appellant benefits based on being housebound, or the need for regular aid and attendance. In March 2014, the matter was remanded to the RO for additional development, and the provision of a VA examination. The RO substantially complied with the March 2014 remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1. The Appellant is not blind, or nearly blind, is not institutionalized, or in a nursing home on account of physical or mental incapacity, and does not need or rely on the aid and assistance of another person to perform the routine activities of daily living.
 
2. The Appellant is not "substantially confined" to her home, or otherwise housebound. 

CONCLUSION OF LAW

The criteria for special monthly pension based on the need for regular aid and attendance of another person, or being housebound, are not met at any time during the period on appeal. 38 U.S.C.A. §§ 1513, 1521, 1541, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Appellant in October 2009, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA. The Appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an Appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring records of private treatment identified by the Appellant, to include those sources of records she specifically identified following the Board's March 2014 remand for additional development. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examination in February 2015, when the examiner conducted a physical examination, was provided the claims file for review, recorded the Appellant's history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Special Monthly Pension, Based on Being Housebound or 
in Need for Regular Aid and Attendance

The Appellant asserts that she is entitled to SMP, due to the severity of her disabilities - specifically including mental health disorders, fibromyalgia and chronic fatigue syndrome. In March 2014, service connection for the cause of the Veteran's death was granted, and with it, dependency and indemnity compensation for the Appellant. Increased pension benefits may also be granted for a surviving spouse of a veteran by reason of need for aid and attendance or being housebound. 38 U.S.C.A. § 1541(d), (e) (West 2014); 38 C.F.R. § 3.351(a)(5) (2015). 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b). The need for aid and attendance is established if any of the following are met:

1) the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; 
2) the appelant is a patient in a nursing home because of mental or physical incapacity; or, 
3) the evidence establishes a factual need for aid and attendance. 

38 C.F.R. § 3.351(c). The Appellant has not suggested, and the evidence does not otherwise indicate, that she meets the first two criteria, and the Board will focus on whether there is a factual need for air and attendance. In determining whether such a need exists, VA considers the following: 

1) the Appellant's inability to dress or undress herself, or to keep herself or himself ordinarily clean and presentable; 
2) whether the Appellant requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 
3) the Appellant's inability to feed herself through loss of coordination of upper extremities or through extreme weakness; 
4) the Appellant's inability to attend to the wants of nature; 
5) whether the Appellant is incapacitated such that she requires assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment. 

38 C.F.R. § 3.352. It is not required that all of the foregoing disabling conditions exist before granting the benefit sought, and the particular personal function or functions which the appellant is unable to perform are considered in connection with her condition as a whole. Further, it is only necessary that the evidence establish that the appellant is so helpless as to need the regular aid and attendance of another person, not that there be constant need. 38 C.F.R. § 3.352(a). 

If the criteria for SMP based on the need for regular aid and attendance are not met, SMP can be awarded if a surviving spouse is permanently housebound by reason of one or more disabilities. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f). A surviving spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinic areas, if institutionalized) or the immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime. 38 U.S.C.A. § 1541(e)(2); 38 C.F.R. § 3.351(f).

In March 2009, the Appellant wrote that her disabilities included chronic fatigue, fibromyalgia, and "depression, PTSD, and anxiety/neurotic disorder." At that time, she was not receiving any assistance, but described her disabilities as being "depleting and hard to manage for a work environment." Several months later, in her July 2009 notice of disagreement, the Appellant asserted that she had been housebound "for many years." In a July 2010 statement, she reported that chronic fatigue and fibromyalgia specifically caused her to be "housebound and unable to work," and also that she does not "go anywhere out of the house" until she has had many days "of self talk saying that it will be ok to go to the store due to fear and depression from [her] disabilities."

In support of her assertions regarding her level of functioning, the Appellant has submitted treatment records, including mental health treatment records that predate the Veteran's death and her application for benefits. While these records confirm a distant history of difficulty, they do not reveal any evidence which reflects limitations that mirror - or are closely similar to - the criteria for aid and attendance or housebound status.

The preponderance of the evidence is against the claim and the appeal will be denied. 

First, while the Appellant reports that she must convince herself to leave her house,- the mere fact that she is capable of doing so is evidence that she is not housebound under 38 C.F.R. §3.351(f).

Weighing heavily against her claim, are the Appellant's reports to a VA examiner in February 2015, and the conclusions that the examiner reached. During her examination, she indicated that she had endorsed being housebound when seeking VA benefits in 2009 "because of her severe depression at the time," but that "her depression has significantly improved since then." The examiner determined that "medically," her chronic disorders were chronic fatigue, gastroesophageal reflux disease (GERD), and toenail fungus. However, the Appellant walked independently, with a normal gait, and had her own car that she was able to drive independently. She was also capable of leaving her home independently, but reported having few friends or social activities. 

The Appellant had mild, occasional memory loss, no dizziness or imbalance affecting her ability to ambulate, and the examiner opined that she had no limitations affecting her ability "to protect [her]self from the daily environment." She was able to walk for more than a mile, could perform all activities of self-care, needed no assistance for ambulation, and was "unrestricted" in her ability to leave her home. While the Appellant endorses fibromyalgia, she did not have any upper extremity limitation preventing her from feeding, dressing, undressing, bathing, grooming, or toileting on her own. 

In May 2015, the appellant wrote to VA that since filing her claim she had "gotten better," but was still "home bound from [her] depression." VA regulations expressly indicated that a finding of housebound may only be made where a claimant is permanently housebound. 38 C.F.R. § 3.351(f). While she may have felt confined to her home when initially seeking VA compensation in 2009, it is apparent that her condition was temporary, and by the time of her VA examination in 2015 she was not so limited, for example reporting that she helped to care for her parents (who she lived with), and took turns "do[ing] the shopping" for their home.

Further, the Appellant is able to dress and undress herself, to bathe and groom herself, requires no assistance with any prosthetic or orthopedic appliances, is capable of feeding herself, can independently attend to the wants of nature, and is not otherwise incapacitated in any way that would preclude her from protecting herself from the hazards or dangers incident to her daily environment. In her May 2015 letter, the Appellant stated that it was but for "the aid and attendance from [her] psychologist, psychiatrics and [her] medicine," that she was able to "get through my day." Though competent to make such an assertion, this is not the type of "aid and attendance" contemplated by VA regulation in the award of SMP.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to SMP for a surviving spouse based on being housebound or in need of the regular aid and attendance of another person, is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


